Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the submission of the Terminal Disclaimer (TD) filed on August 6, 2022, Applicant has overcome the Double Patenting rejection pursuant to Application No. 17/007,736, which was allowed as US Patent No. 11,075,959.  That Double Patenting rejection was assessed in both the Non-final Office Action filed on January 20, 2022 and the Final Office Action filed on May 6, 2022.  The subject matter found in independent Claims 1, 11,  and 17, which has remained unchanged throughout the prosecution and which was not found in the prior art constitutes at least the following limitation:
the provisioned agent determining, via a SO confidence analysis, based on a SO confidence assignment matrix and un-sanitized data, a SO confidence coefficient for the edge-zone device, the SO confidence assignment matrix including multiple condition-descriptors configured to support the SO confidence analysis based on the un-sanitized data, the security controller being blind to the un-sanitized data.
However, in addition to the above limitation, most of the subject matter recited throughout the independent claims was not found in the prior art, thereby demonstrating the novelty of the invention. 
Therefore, Claims 1-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454